Citation Nr: 9919922	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 28, 1973 to 
February 6, 1974.

A January 1978 RO rating decision denied service connection 
for anxiety neurosis.  The veteran was notified of this 
determination in February 1978 and he did not appeal.

In 1996, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO rating decision that determined there 
was no new and material evidence to reopen the claim.


FINDINGS OF FACT

1.  By an unappealed January 1978 RO rating decision, service 
connection for anxiety neurosis was denied.

2.  Evidence received subsequent to the January 1978 RO 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for a 
psychiatric disability is plausible.


CONCLUSIONS OF LAW

1.  The unappealed January 1978 RO rating decision, denying 
service connection for anxiety neurosis, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim for service connection for a psychiatric 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


Since the veteran did not submit a timely substantive appeal 
to the January 1978 RO rating decision, denying service 
connection for anxiety neurosis, it is final with the 
exception that the veteran may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103.  
The question now presented is whether new and material 
evidence has been submitted since the January 1978 RO rating 
to permit reopening of the claim.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran's psychiatric 
disability began or worsened in service).  For evidence to be 
new and material it must be of such significance that, alone 
or with the other evidence of record, it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's case law between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[]grounded"); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded); Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material 
evidence requirement ("reasonable possibility") is slight).  
Consequently, if upon remand the Board determines that new 
and material evidence has been presented, it next must 
determine, as part of its "review [of] the former 
disposition of the claim" under section 5108, whether the 
veteran's claim, as then reopened, is well grounded in terms 
of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  In this regard, 
the Court noted that, as outlined in Winters v. West, 12 Vet. 
App. (1999), issued by the en banc Court concurrently with 
the Elkins opinion, if the Court on de novo review of all the 
evidence of record in support of the claim were to determine 
that the veteran's underlying claim was not well grounded, 
the Court would not remand for the Board to apply 38 C.F.R. 
§ 3.156(a) and Hodge because the failure to apply the 
regulation under such circumstance would not be prejudicial 
to the veteran.

The evidence of record at the time of the January 1978 RO 
rating decision consisted of a VA summary of the veteran's 
hospitalization in June 1974 for treatment of anxiety 
neurosis and service medical records showing treatment for a 
psychiatric disability.  The VA hospital summary noted a 
history of visual and auditory hallucinations.  The January 
1978 RO rating decision determined that the veteran had a 
psychiatric disability prior to entry into service and that 
it did not increase in severity during service.


Since the January 1978 RO rating decision, various evidence 
was submitted, including testimony from the veteran at 
hearings to the effect that he had no psychiatric problems 
prior to service and statements from relatives to the effect 
that the veteran had no psychiatric problems prior to service 
and that he had continuous psychiatric problems after 
service.  This evidence makes it more plausible that the 
veteran did not have a psychiatric disability prior to entry 
into service and that his psychiatric disability may have had 
its onset in service.  This evidence by itself contributes a 
more complete picture to the veteran's claim and is so 
significant that it must be considered in order to fairly 
decide the merits of it.  Hodge, 155 F. 3d 1356; Elkins, 12 
Vet. App. 209.  Hence, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for a psychiatric disability.


The Board also finds that the veteran's claim for service 
connection for a psychiatric disability is plausible.  The 
evidence tends to show the presence of a psychiatric 
disability in service and of continuous psychiatric problems 
since separation from service, and a current psychiatric 
disability.  Therefore, the claim is well grounded.  
38 U.S.C.A. § 5107(a).




ORDER

New and material evidence has been received and the 
application to reopen the claim for service connection for a 
psychiatric disability is granted; the claim for service 
connection for a psychiatric disability is well grounded.


REMAND

Service medical records show that the veteran was seen for 
psychiatric problems.  The report of any medical examination 
for separation from service is not in the record and attempts 
to obtain additional service medical records from the 
National Personnel Records Center (NPRC) have been 
unsuccessful.  In the judgment of the Board, the RO should 
make another attempt to obtain these relevant records and the 
veteran's service personnel records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

The VA summary of the veteran's hospitalization at the 
medical facility in Birmingham, Alabama, in June 1974 notes a 
history of visual and auditory hallucinations, but the 
clinical records of this hospitalization are not of record.  
These relevant records should be obtained.  Under the 
circumstances, he should be given the opportunity to submit 
additional information concerning his claim.

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should request the veteran's 
service personnel records pertaining to 
his administrative discharge from the 
NPRC.

3.  The RO should obtain the complete 
clinical records of the veteran's 
hospitalization at the Birmingham VA 
hospital in June 1974, and any reports of 
his treatment at that facility since 
February 1974.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his current 
psychiatric condition, and to obtain an 
opinion as to the etiology of any 
psychiatric disability found.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disability had its onset in 
service and/or increased in severity in 
service.  The examiner should support all 
opinions by discussing medical principles 
as applied to the medical evidence in the 
veteran's case.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  After the above development, the RO 
should review the claim for service 
connection for a psychiatric disability 
on the merits.  If the decision is 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

